Citation Nr: 1242402	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-32 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of a low back injury.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel












INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision that continued a noncompensable evaluation for  residuals of a low back injury.  

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in October 2012.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2012).

The Board has reviewed both the physical claim file as well as the file located on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on the merits.  

In November 1971, the Veteran was involved in an accident where a 50 gallon barrel fell on him, causing him to sustain multiple fractures to his pelvis and to hurt his back.  See Service treatment record (STR) dated November 11, 1971; VA examination report dated February 14, 1973.

Shortly after separation, he filed a claim for service connection of his back injury.  The VA examination, which included X-rays, found no abnormality of the lumbosacral spine, and the diagnosis was back strain.  See Radiographic report and VA examination dated February 14, 1973.  Service connection for residuals of a low back injury was granted in May 1973, and evaluated as 20 percent disabling.  See Rating decision dated May 1, 1973.  In 1975, the Veteran's back was reevaluated.  No significant abnormality had appreciated, except for a slight flattening of the lumbar curvature, and the Veteran was noted to complain of only intermittent pain.  See VA examination and Radiographic report dated February 20, 1975.  The Veteran's disability rating for his low back was reduced from 20 percent to 0 percent.  See Rating decision dated March 17, 1975.

In September 2008, the Veteran filed a claim requesting an increased rating for his low back.  The VA examiner found the Veteran's lumbar spine to have limited range of motion, and an MRI confirmed discogenic disk disease, with no significant stenosis.  An EMG (electromyogram) showed no evidence of radiculopathy.  See VA examination dated January 13, 2009.  The VA examiner later opined that the Veteran's current disc disease is not likely related to the barrel incident in service, given the Veteran's normal X-rays shortly after the incident occurred.  See VA examination dated April 22, 2009.  It was also noted that the Veteran had been symptom free of low back pain for many decades after the inservice trauma.  This is inconsistent, however, with the Veteran's statements on file which are to the effect that he has had back pain since service which he dealt with on his own until 2001 or 2002 when it became so bad he sought professional care. 

The RO denied the Veteran's claim for an increased rating for his low back injury in a July 2009 rating decision.  The RO distinguished the Veteran's current disability, discogenic disk disease, from his service-connected injury, low back strain, and denied the Veteran's claim on the basis that his current complaints are not related to his low back strain.  See Rating decision dated July 16, 2009.  

The Board observes, and the RO noted in the rating decision, that no findings were made regarding the Veteran's injury in service.  Id.  Under VA's duty to assist, a medical examination will be provided when such is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2012).  If an examination is provided for this purpose, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the VA examination report is not adequate, in that it does not address the question that is currently before the Board, that is, whether the Veteran's service-connected low back disability, previously found to be a strain, has increased in severity.  Upon remand, the VA examination must focus on what symptoms are related to this injury.

The Veteran was scheduled to attend a VA examination regarding his back in February 2012, however, he did not report, and he has not provided an explanation for missing the appointment.  The claims file contains an initial notice to the Veteran informing him that an examination would be scheduled, but there is no notice of the date and time.  Thus, it is unclear whether he received notification of such, although the regularity of the administrative process is presumed in the absence of evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Board wishes to make clear that VA regulations provide for the denial of claims for increased ratings, such as the Veteran's, when a claimant fails to report to an examination without good cause.  38 C.F.R. § 3.655(b) (2012).  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional treatment he has received for his low back strain to include from Dr. D.P. and Dr. G.K.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran that are not already in the record on appeal.  Efforts to obtain these records should be memorialized in the Veteran's claim file.

2.  After completion of the foregoing, the RO/AMC should schedule a VA examination to assess the current severity of the Veteran's service-connected low back injury, characterized as a strain in the May 1973 rating decision.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report should reflect such review occurred.  The examiner should perform all indicated tests and studies, and report all clinical findings in detail.  All opinions should be explained with supporting rationale.  

In regard to the Veteran's low back, the examiner is asked to identify all symptoms that are related to the Veteran's service-connected low back strain, and to discuss any residuals from this injury, including any functional difficulties the Veteran may have.  The examiner is asked to specifically distinguish any symptoms related to his service-connected injury from the symptoms of his non-service-connected disabilities, to include his 2001 fall from bleachers, and to list any symptoms that are impossible to differentiate.  The examiner is requested to consider the Veteran's  allegations of consistent low back pain since service. 

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's claim.  If the claim is denied, in whole or in part, the RO/AMC should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


